DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This office action is in response to the request for consideration under the after final consideration pilot program 2.0 and the amendments filed on 09/29/2021. 
Claims 1, 12, and 14 remain pending for consideration on the merits.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“a motor storage portion”, “a main blowoff portion”, “an auxiliary blowoff portion”, “a corner blowoff unit”, and “a panel heat insulating member” in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Allowable Subject Matter
Claims 1, 12, and 14 allowed.
The following is an examiner’s statement of reasons for allowance: 
As discussed in the Final Office Action mailed on 07/07/2021, the prior art of record, Ikeda et al. (JP 2005-249328 A), teaches: a ceiling-embedded air conditioner (fig. 1) comprising:
a box-shaped housing (see fig. 1) that is embedded in a ceiling of an air-conditioned room (para. [0002]); and 
a square decorative panel (2, fig. 1) that is attached to a lower surface of the housing and covers the ceiling (para. [0002]), wherein
the housing comprises:
		a blowing fan (3, fig. 3) at a center of inside of the housing (see figs. 3 and 4);
		a heat exchanger (6, fig. 3) surrounding the blowing fan (3, fig. 3); and 
a drain pan (12, fig. 2) at a lower part of the housing, the drain pan having a suction opening (see fig. 1, where the opening is covered with the suction grill 2a) for taking air in the blowing fan (3, fig. 3) and main body outlets (16a, fig. 2) that are provided along respective four sides of the box-shaped housing (see fig. 1), the main body outlets blowing heat-exchanged air (para. [0014]),
the decorative panel (2, fig. 1) comprises:
a suction grill (2a, fig. 1) corresponding to the suction opening (see fig. 1);
outlets (2b1, 2b2, fig. 1) corresponding to the main body outlets (16a, fig. 2);
a blowoff path (2b, fig. 2) having a concave shape (see at least figs. 13-14, wherein the airflow forms a concave shape; or see at least fig. 20(b) wherein the airflow direction vanes 2c1, 2c2 having a concave shape) around each of the outlets (2b1, 2b2, fig. 1); and

when the each of the wind direction plates (2c1, 2c2, fig. 1) is rotated by the motor (4, fig. 2; para. [0016]), each of the outlets is divided into a main blowoff portion (see annotated view of fig. 14 above) and an auxiliary blowoff portion (2d, fig. 29) by the each of the wind direction plates (2c1, fig. 14), and 
a corner blowoff unit (2b1, fig. 1; para. [0014]) that guides air in the auxiliary blowoff portion is formed (see figs. 13-14; wherein the wind direction plates guides the auxiliary out of the air conditioner), and
the corner blowoff unit (2b1, fig. 1) comprises:
two of the wind direction plates (2c1, 2c2, fig. 1) adjacent to each other; and
part of the air blown from the auxiliary blowoff portion (2d, fig. 29) is guided to corners of the blowoff path (2b, fig. 2) along a space between each of the wind direction plates (2c1, 2c2, fig. 1) and the blowoff path (2b, fig. 2), and the air guided from one of the wind direction plates (e.g. one of 2c1, 2c2, fig. 1)  joins together with the air guided from another one of the wind direction plates (e.g. one of 2c1, 2c2, fig. 1) adjacent to the one of the wind direction plates and is blown out. 

The prior art of record, Koga et al. (US 2009/0025414 A1), teaches a ceiling embedded air conditioner (1, fig. 1) comprising a corner blowoff unit (fig. 11), wherein the corner blowoff unit (fig. 11) comprises a blowoff path (e.g. though four air blow out ports 120, fig. 1) including a wind direction plate (112, fig. 1) around each of the outlets (120, fig. 1), motor covers (30, see annotated view of fig. 11; fig. 12) and two motor storage portions (e.g. where a motor 34 is fixed to a motor cover 30, figs. 11, 12) at both side of the diagonal lines (as represented by a dotted line in the annotated view of fig. 11 above) that stores the two motors (34, fig. 11) for driving the two wind direction plates (122U, 122L, fig. 11) corresponding to the two outlets (120, fig. 11); and 
a corner blowoff unit (see annotated view of fig. 11) comprises a space which is formed between the two of the wind direction plates (122U, 122L, fig. 11) adjacent to each other when the each of the wind direction plates (122U, 122L, fig. 11) is rotated by the motor (34, fig. 11); and the motor cover (30, fig. 11). 

However, the prior art of record fails to disclose, suggest or teach the claimed combination of features including the motor storage portion comprising the inclined surface on the side opposite to the outer frame portion of the decorative panel, and when the wind direction plates are rotated by the motor, the space between the back face of each of the wind direction plates and the inclined surface becomes narrower than the space between the back face of each of the wind direction plates and the inclined surface before the wind direction plates are rotated by the motor such that the air passing through the space is minimized.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG H PARK whose telephone number is (571)272-4636.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANG H. PARK/
Examiner
Art Unit 3763